NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 BACHITAR SINGH; et al.,                           No.    13-70690

                   Petitioners,                    Agency Nos.       A098-846-956
                                                                     A098-846-957
   v.                                                                A098-846-958
                                                                     A098-846-959
 JEFFERSON B. SESSIONS III, Attorney
 General,
                                                   MEMORANDUM *
                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Bachitar Singh and his family, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ untimely motion

to reopen because Singh failed to establish materially changed circumstances in

India to qualify for the regulatory exception to the time limitation imposed on

motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90

(evidence must be “qualitatively different” to warrant reopening). We reject

Singh’s contentions that the BIA failed to consider facts or conduct a sufficient

analysis.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-70690